The opinion of the court was delivered by
Garrison, J.
This was an action for slander tried before the District Court without a jury. Judgment was rendered for the defendant. Upon this appeal the plaintiff contends 'that it was error to admit the testimony of one Krzysicki. Why the testimony of this witness was inadmissible is not stated in the brief or suggested by the two cases cited. The witness was called by the appellant and his cross-examination as to his relation to the parties and his interest in the case was entirely proper.
The other point argued is that plaintiff was not permitted to take a voluntary nonsuit after the court had announced that a judgment would be entered for the defendant.
There was no error in this ruling. Section 160 of the Practice act, which denies to a plaintiff the right to submit to a voluntary nonsuit after the jury have gone from the bar to consider their verdict, applies to the District Court. Greenfield v. Cary, 70 N. J. L. 613.
Where the court, sitting as a jury, has pronounced its judgment, the trial has progressed to a stage at which under *35this statute a voluntary nonsuit is not a matter of right. In such a ease by analogy the verdict has not only been considered, it has been rendered.
The judgment of the First District Court of Jersey City is affirmed.